Fourth Court of Appeals
                                         San Antonio, Texas
                                                 July 10, 2019

                                             No. 04-19-00445-CV

                                         IN RE Jason D. PRESLEY

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On July 1, 2019, relator filed a petition for writ of mandamus and a motion for temporary
relief pending final resolution of the petition for writ of mandamus. After considering the petition,
this court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ
of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The motion for temporary relief is
DENIED AS MOOT.

        It is so ORDERED on July 10, 2019.


                                                                       _____________________________
                                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2019.

                                                                       _____________________________
                                                                       Keith E. Hottle, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CI01770, styled In the Matter of the Marriage of Jason Dale Presley
and Suzanne Marie Presley and In the Interest of Z.B.P. and V.I.P., Children, pending in the 224th Judicial District
Court, Bexar County, Texas, the Honorable Angelica Jimenez presiding.